Exhibit 10.19

NINTH AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Ninth Amendment to Employment Agreement is made and entered into effective
as of December 10, 2008, by and between WATSCO, INC., a Florida corporation
(hereinafter called the “Company”), and ALBERT H. NAHMAD (hereinafter called the
“Employee”).

RECITALS

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of January 31, 1996 (the “Employment Agreement”) pursuant to which
the Employee renders certain services to the Company; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors amended
the Employment Agreement effective as of January 1, 2001, January 1,
2002, January 1, 2003, January 1, 2004, January 1, 2005, January 1,
2006, January 1, 2007 and January 1, 2008; and

WHEREAS, the Company and the Employee now desire to amend the Employment
Agreement to make certain modifications thereunder.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Ninth Amendment, and other good and valuable consideration, the parties
to this Ninth Amendment agree as follows:

1. All capitalized terms in this Ninth Amendment shall have the same meaning as
in the Employment Agreement, unless otherwise specified.

2. Section 6 of the Employment Agreement is hereby amended to read as follows:

“6. EXPENSE REIMBURSEMENT.

Upon submission of proper proof of payment by Employee, the Company will
reimburse him for all reasonable expenditures for business travel or
entertainment made by him in the course of and pursuant to the business of the
Company, and reimbursements of any amounts that may be taxable to Employee are
to be made prior to the end of the year following the year in which the expenses
are incurred.”

3. Paragraph B of Section III to Exhibit A of the Employment Agreement is hereby
amended to read as follows:

“B. Payment of Performance Based Compensation. Performance Based Compensation
shall be paid to the Executive on or before the March 15th that immediately
follows the end of the year for which it is payable and the Compensation
Committee shall certify that the performance goals have been met prior to such
payment.”



--------------------------------------------------------------------------------

4. All other terms and conditions of the Employment Agreement shall remain the
same.

IN WITNESS WHEREOF, the parties have caused this Ninth Amendment to be duly
executed effective as of the day and year first above written.

 

COMPANY: WATSCO, INC. By:  

/s/ Barry S. Logan

  Barry S. Logan, Senior Vice President EMPLOYEE:

/s/ Albert H. Nahmad

Albert H. Nahmad